Citation Nr: 1227312	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating greater than ten percent for bilateral maxillary sinusitis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from July 1960 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A review of the claims file indicates that there are outstanding VA and private medical records pertinent to the Veteran's claim, therefore a remand for such records is necessary.  

At a December 2011 VA examination the examiner referenced treatment records from the ENT clinic at the San Juan VA Hospital for chronic sinus disease, a March 2011 CT scan of the sinuses, and a February 2011 x-ray of the sinuses, none of which are part of the claims file.  VA has a duty to obtain records that are in its possession, such as VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In July 2009, the Veteran submitted private admission orders for bilateral endoscopic sinus surgery, septoplasty, and bilateral inferior turbinate reduction which was scheduled for July 31, 2009.  The surgery and post surgery records are not part of the claims file and there is no indication that any attempt has been made to obtain them.   

The December 2011 VA examiner reported that the claims file was not available for review.  A new examination with review of the claims file, after the outstanding VA and private treatment records are obtained, is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the San Juan VA Hospital and all associated clinics, as well as any other VA facility identified by the Veteran or the record. 

2.  Ask the Veteran to provide an authorized release and obtain the records for the sinus surgery he had in July 2009. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current level of severity of the service-connected bilateral maxillary sinusitis.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner shall indicate that the claims file was reviewed. 

The examiner should identify all symptoms associated with the service-connected sinusitis, to include commenting on the presence of any headaches, pain, purulent discharge, or crusting.  The examiner should also provide a history of the Veteran's sinusitis symptomatology, to include the frequency of (1) any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (four to six weeks); or (2) any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

4.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

